Citation Nr: 0734438	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an initial compensable evaluation for 
residuals of tonsillectomy.

Entitlement to service connection for disability exhibited by 
a voice box abnormality with speech problems as secondary to 
residuals of tonsillectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.
This matter arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied service connection for a 
disability exhibited by voice box abnormality with speech 
problems and granted service connection for residuals of a 
tonsillectomy assigning a non-compensable evaluation.  The 
veteran has since moved and the RO in Phoenix, Arizona now 
has jurisdiction of his claim.  

The veteran testified before the undersigned at an April 2007 
hearing of the RO.  A transcript of the hearing is included 
in the claims file.

FINDINGS OF FACT

1.  There is no medical evidence of any manifestations 
related to service-connected residuals of tonsillectomy.

2.  Medical evidence fails to show a current disability 
exhibited by voice box abnormality or speech problems.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
residuals of tonsillectomy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 4.97, Diagnostic 
Code 6516 (2007).

2.  A disability exhibited by voice box abnormality with 
speech problems was not incurred or aggravated in active 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated March 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In March 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  To the extent that the Board is denying the 
veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any unfair 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.  

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with an evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2003 rating decision, the RO granted service 
connection for residuals of a tonsillectomy and assigned a 
noncompensable evaluation pursuant to Diagnostic Codes 6819-
6516, effective January 10, 2003.  The noncompensable 
evaluation has continued to the present.

There is no specific section of the Rating Schedule for 
residuals of tonsillectomy.  Consequently, the disability 
must be rated under a closely related disease or injury in 
which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Considering, function, 
anatomical localization and symptomatology, the RO rated the 
veteran's throat disability as chronic laryngitis.  Chronic 
laryngitis is evaluated as follows: a 10 percent rating 
requires hoarseness, with inflammation of the cords or mucous 
membrane; the next higher, 30 percent, rating (the maximum 
under this code) requires hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516 (2007).

On review, the medical evidence of record does not show a 
history of any residual symptoms related to the veteran's 
tonsillectomy in service.  While the veteran maintains that 
he is affected by mucous or saliva on his vocal cords and 
that his voice is not what it should be, a VA speech and 
language screening in January 2003 showed that the veteran 
does not exhibit any obvious speech production or language 
impairments.  In addition, a fee-based VA examination in May 
2004 found no disorder of the larynx and "no causality from 
his tonsillar surgery at all."  

After considering all of the evidence, including the 
veteran's testimony, the Board finds a compensable evaluation 
for residuals of tonsillectomy pursuant to Diagnostic Code 
6516 is not warranted.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be established on a 
secondary basis where the evidence shows (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
See also 38 C.F.R. § 3.310(a) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran asserts that he is entitled to service connection 
for a disability exhibited by voice box abnormality with 
speech problems as secondary to service connected residuals 
of a tonsillectomy.  In a June 2003 letter, the veteran 
stated that his "voice difficulty has not been properly 
diagnosed by anybody."  He indicated that his voice is not 
what he expects it to be and every day it is difficult for 
him to have his voice "be what it should be and had been."  
The veteran further indicated that there is a sticky clear 
mucous or saliva on his vocal cords, and he constantly has to 
clear his throat.

During service, the veteran underwent a tonsillectomy in July 
1967 and four days later, an additional procedure consisting 
of ligation of bleeders, left tonsillar fossa.  The veteran's 
separation examination in November 1968 does not show any 
residual disability related to the procedures in 1967.

Medical evidence fails to show that the veteran has 
disability exhibited by voice box or speech abnormality.  VA 
treatment records, dated January 2003, noted that the veteran 
reported the only way to lower the pitch to where he thought 
it should be was to yell or cough until he was hoarse.  A 
speech and language screening showed that the veteran did not 
exhibit any obvious speech production or language 
impairments.  

The veteran was afforded a fee-based VA examination in May 
2004.  The physician found that the veteran had a normal 
laryngeal examination and voice with normal power that is 
easily understood.  The veteran's voice had no weakness, 
breaking or fry."  Further, the physician indicated that he 
could not find any disorder of the larynx and "no causality 
from his tonsillar surgery at all."  Congress has 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer, supra.  

In his June 2003 letter, the veteran indicated he has 
consistently sought treatment for his voice and mucous 
problem since 1979.  However, the current medical evidence 
does not show a diagnosis related to his voicebox and speech.  
Therefore, service connection for residuals of a 
tonsillectomy is not warranted.

In conclusion, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert, supra. 


ORDER

An initial compensable evaluation for residuals of 
tonsillectomy is denied.

Service connection for disability exhibited by voice box 
abnormality with speech problems as secondary to residuals of 
tonsillectomy is denied.


____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


